RESOLUCIÓN
Los trabajos de la Vigésima Segunda Sesión Ordinaria de la Conferencia Judicial de Puerto Rico que se llevará a cabo concurrentemente con el Primer Congreso de Acceso a la Justicia en Puerto Rico, convocada para los días 2 y 3 de mayo de 2002, se regirán por la agenda siguiente:

*681
2 de mayo de 2002

SESIÓN DE LA MAÑANA
7:30 REGISTRO DE PARTICIPANTES E INVITA-DOS(AS) A LA CONFERENCIA JUDICIAL
8:30 SESIÓN DE APERTURA CONJUNTA DE LA CONFERENCIA JUDICIAL Y DEL PRIMER CONGRESO DE ACCESO A LA JUSTICIA EN PUERTO RICO
(Salón San Gerónimo)
Apertura de la Conferencia Judicial:
• Mensaje
Hon. José A. Andréu García,
Juez Presidente del Tribunal Supremo
Apertura del Congreso:
• Conferencia magistral
Dr. Efrén Rivera Ramos
Decano de la Escuela de Derecho de la Universi-dad de Puerto Rico
Presidente del Comité Organizador
Primer Congreso de Acceso a la Justicia
10:00 RECESO
10:30 COMIENZO DE LOS TRABAJOS DE LA CONFE-RENCIA JUDICIAL: PRIMERA SESION PLENA-RIA
(Salón San Cristóbal)
• Informe de la Comisión Futurista
A. Composición, propósitos y visión
Ledo. Rafael Alonso Alonso
Presidente de la Comisión Futurista de los Tribu-nales
*682B. Metodología y hallazgos en torno ál acceso a la justicia
Sra. Marisara Pont
Comisionada
C. Tendencias para el futuro y sus implicaciones para el Sistema Judicial
Leda. Olga Soler Bonnín
Comisionada
D. Recomendaciones
Dr. Rafael Irizarry
Sr. Luis Alberto Ferré Rangel
Comisionados
E. Panel de discusión
Hon. Carlos Rivera Martínez
Juez Administrador (San Juan)
Hon. Carlos Cabán
Juez Administrador (Humacao)
Hon. Liana Fiol Matta
Jueza Administradora
(Tribunal de Circuito de Apelaciones)
Hon. Luis Rivera Román
Juez Administrador (Aguadilla)
12:00 ALMUERZO
(Salón San Cristóbal)
• Oradora principal
Hon. Sila María Calderón
Gobernadora del Estado Libre Asociado de Puerto Rico
1:30 SEGUNDA SESIÓN PLENARIA DE LA CONFE-RENCIA JUDICIAL
(Salón San Cristóbal)
*683• Recomendaciones sobre Acceso a la Justicia: Se-sión Interactiva
Moderadora:
Leda. Isabel Picó Vidal
Presidenta del Comité Directivo de la Conferencia Judicial
Recurso:
Dra. Rosa Santiago-Maratzzi
3:15 RECESO
3:30 SESION CONJUNTA DE LA CONFERENCIA JUDICIAL Y DEL PRIMER CONGRESO DE AC-CESO A LA JUSTICIA EN PUERTO RICO
(Salón San Gerónimo)
• Panel sobre el Canon Primero y el Deber de Re-presentación de Oficio
Moderador:
Hon. Franciso Rebollo López
Juez Asociado del Tribunal Supremo
Panelistas:
Hon. Dolores Rodríguez de Oronoz
Jueza del Tribunal de Circuito de Apelaciones
Ledo. Federico Rentas
Director Ejecutivo de la Sociedad para la Asisten-cia Legal
Ledo. Juan Marqués
Socio del Departamento de Litigios
Bufete McConnell Valdés
Ledo. Guillermo Figueroa Prieto
Presidente de la Comisión Revisora del Código de Ética Profesional del Colegio de Abogados de Puerto Rico
*684Leda. Gretchen Coll Marti
Administradora de la Administración de Desarrollo Económico de la Familia del Departamento de la Familia
Ledo. Luis F. Camacho
Abogado en la práctica privada y ex Presidente del Colegio de Abogados de Puerto Rico
5:30 CIERRE DE LOS TRABAJOS DEL DÍA

3 de mayo de 2002

SESIÓN DE LA MAÑANA
7:30 REGISTRO DE PARTICIPANTES E INVITA-DOS(AS)
8:30 TERCERA SESIÓN PLENARIA DE LA CONFE-RENCIA JUDICIAL
(Salón San Cristóbal)
• Panel: Reacciones y reflexiones sobre el Informe de la Comisión Futurista
Moderador:
Ledo. Rafael Hernández Colón
Catedrático de la Facultad de Derecho Pontificia Universidad Católica de Puerto Rico
Panelistas:
Ledo. Antonio García Padilla
Presidente de la Universidad de Puerto Rico
Hon. Anabelle Rodríguez
Secretaria de Justicia
Hon. Juan R. Torruella
Juez Presidente del Tribunal Federal de Apelacio-nes para el Primer Circuito
Ledo. Carlos Irizarry Yunqué
Juez Retirado del Tribunal Supremo
*68510:15 RECESO
10:30 TRABAJOS DEL PRIMER CONGRESO DE AC-CESO A LA JUSTICIA: PANELES CONCURREN-TES
Los asistentes a la Conferencia Judicial podrán asistir a uno de seis paneles concurrentes. Los te-mas son:
• Los pobres, la definición de sus necesidades y sus problemas de acceso a la Justicia
(Salón Flamboyán, Piso 2, Torre del Hotel)
Panelistas:
Leda. Mercedes Rodríguez
Coordinadora Auxiliar del Programa de Práctica
Privada Compensada
Servicios Legales de Puerto Rico
Dra. Linda Colón
Oficina de las Comunidades Especiales, Oficina de la Gobernadora
Dr. Víctor García Toro
Catedrático de la Escuela Graduada de Trabajo Social
Universidad de Puerto Rico
Facilitadora:
Leda. Sonia Rodríguez
Coordinadora del Programa de Práctica Compen-sada
Servicios Legales de Puerto Rico
• Los inmigrantes, el Patriot Act y su efecto sobre la representación legal
(Salón Tropical, Piso 2)
Panelistas:
Hon. Irma López Defilló
Jueza en la Corte de Inmigración
*686Leda. Rosanna de Castro
Abogada en la práctica privada
Ledo. Raymond Sánchez Maceira
Abogado en la práctica privada
Facilitadora:
Leda. Madeline García
Profesora en la Clínica de Asistencia Legal Escuela de Derecho, Universidad de Puerto Rico
• El acceso a la justicia y la violencia contra la mujer
(Auditorio, Piso 1)
Panelistas:
Hon. Miriam Naveira de Rodón
Jueza Asociada del Tribunal Supremo de Puerto Rico
Leda. Esther Vicente
Catedrática en la Facultad de Derecho, Universidad Interamericana de Puerto Rico
Facilitadora:
Leda. Patricia Otón Olivieri
Secretaria del Tribunal Supremo
• Niños y niñas con necesidades especiales y me-nores ofensores
(Salón Flamingo, Piso 2)
Panelistas:
Leda. Josefina Pantoja
Proyecto de Educación Especial Servicios Legales de Puerto Rico
Leda. Dora Neváres-Muñiz
Catedrática de la Facultad de Derecho, Universi-dad Interamericana de Puerto Rico
*687Facilitadora:
Leda. Camille Jusino Marrero
Abogada de Servicios Legales de Puerto Rico
• El Artículo 103 del Código Penal de Puerto Rico y el acceso a la Justicia de personas discriminadas por razón de su orientación sexual
(Expo Center B)
Panelistas:
Ledo. Ricardo Ramírez
Clínica de Asistencia Legal Escuela de Derecho, Universidad de Puerto Rico
Rev. Margarita Sánchez
Coordinadora General
Movimiento Ecuménico Nacional en Puerto Rico
Leda. Nora Vargas
Abogada en la práctica privada y miembro de la Junta de Directores de la “American Civil Liberties Union Cap” de Puerto Rico
Ledo. Michael Adams
Lambda Legal Defense & Education Fund
Facilitador:
Ledo. Ricardo Ramírez
Clínica de Asistencia Legal
Escuela de Derecho, Universidad de Puerto Rico
• Acceso a la Justicia: mito o realidad para las personas de edad avanzada
(Salón Guayacán, Piso 2, Torre del Hotel)
Panelistas:
Sra. Judith Rodríguez Figueroa
Demógrafa, Escuela Graduada de Salud Pública, Recinto de Ciencias Médicas de la Universidad de Puerto Rico
*688Dra. Niyzka M. Labault Cabeza
Escuela Graduada de Salud Pública Recinto de Ciencias Médicas de la Universidad de Puerto Rico
Leda. Gladys E. Arés Rivera
Abogada, Servicios Legales de Puerto Rico
Facilitadora:
Leda. Rosana Rodríguez
Abogada, Servicios Legales de Puerto Rico
12:00 ALMUERZO'
(Salón San Cristóbal)
• Orador invitado
Dr. Ramón Mullerat
Bufete Mullerat, Echarri & Brindle
Barcelona, España
1:30 CONTINUACIÓN DE TRABAJOS DEL PRIMER CONGRESO DE ACCESO A LA JUSTICIA: PA-NELES CONCURRENTES
Los asistentes a la Conferencia Judicial podrán asistir a uno de cinco paneles concurrentes. Los temas son:
• Alternativas para Facilitar el Acceso a la Judi-catura de las Personas sin Techo
(Salón Tropical, Piso 2)
Panelistas:
Sr. Angel Luis Torres
Presidente de la Coalición de Apoyo Continuo a las Personas sin Hogar de San Juan, Inc.
Ledo. Hiram Lozada Pérez
Presidente de la Comisión de Derechos Humanos del Colegio de Abogados de Puerto Rico
Dr. José Vargas Bidot
Presidente de Iniciativa Comunitaria
*689Facilitadora:
Leda. Lyntha Figueroa Rivera
Asesora Legal
Secretariado de la Conferencia Judicial
• Discrimen por Razón de Raza
(Salón Flamboyán, Piso 2, Torre del Hotel)
Panelistas:
Leda. Ana Irma Rivera Lassén
Catedrática en Justicia Racial
Universidad de Puerto Rico
Recinto de Río Piedras
Dra. Idsa Alegría Ortega
Decana Asociada
Decanato de Asuntos Académicos
Universidad de Puerto Rico
Recinto de Río Piedras
Facilitadora:
Dra. Palmira Ríos
Ayudante Especial del Rector
Universidad de Puerto Rico
Recinto de Río Piedras
• Confinados y Confinadas
(Auditorio, Piso 1)
Panelistas:
Hon. Víctor Rivera González
Secretario del Departamento de Corrección y Re-habilitación
Leda. Olga Elena Resumil
Instituto de Corrección y Rehabilitación
Escuela de Derecho
Universidad de Puerto Rico
Ledo. Daniel Nina Estrella
Abogado en la práctica privada
*690Facilitador:
Ledo. Adalberto Núñez López
Facultad de Derecho Eugenio María de Hostos
• Barreras que Obstaculizan el Acceso de las Per-sonas con Impedimentos al Sistema de Justicia: Recomendaciones para Erradicarlas
(Salón Flamingo, Piso 2)
Panelistas:
Hon. José Raúl Ocasio García
Procurador de las Personas con Impedimento
Ledo. Juan Santiago Nieves
Abogado, Bufete Nazario & Santiago
Hon. Víctor García San Inocencio
Representante, Cámara de Representantes de Puerto Rico
Facilitadora:
Leda. Sylvia Altuz Cortés
Asesora Legal
Secretariado de la Conferencia Judicial
• La Justicia en Casos Ambientales
(Expo Center B)
Panelistas:
Leda. Carmen Rita Vélez Borrás
Abogada en la práctica privada
Sr. Jorge Fernández Porto
Consultor Ambiental
Ledo. Pedro Saadé Lloréns
Abogado en la práctica privada Escuela de Derecho, Universidad de Puerto Rico
Facilitador:
Ledo. Pedro Saadé Lloréns
Abogado en la práctica privada Escuela de Derecho, Universidad de Puerto Rico
*6913:00 p.m. RECESO
3:30 p.m. SESIÓN DE CLAUSURA CONJUNTA DE LA CONFERENCIA JUDICIAL Y DEL PRIMER CONGRESO DE ACCESO A LA JUSTICIA EN PUERTO RICO
(Salón San Gerónimo)
• Conclusiones y Recomendaciones
Dr. Efrén Rivera Ramos
Presidente del Comité Organizador
Primer Congreso de Acceso a la Justicia
• Mensaje de Clausura
Hon. José A. Andréu García,
Juez Presidente del Tribunal Supremo
5:00 p.m. CIERRE DE LOS TRABAJOS DEL DÍA RECEPCIÓN, COLEGIO DE ABOGADOS DE PUERTO RICO
I-H H-í
Los procedimientos durante la Conferencia Judicial se regirán por las siguientes reglas:
1. El Juez Presidente llamará al orden y declarará cons-tituida, para comenzar sus trabajos, la Vigésima Segunda Sesión Ordinaria de la Conferencia Judicial.
2. Para facilitar los trabajos durante la Conferencia, de-berán evitarse las conversaciones dentro y fuera del salón, así como las entradas y salidas que tiendan a distraer la atención. De igual forma, los teléfonos celulares y localiza-dores (beepers) deberán mantenerse apagados o en su mo-dalidad silenciosa.
3. La Secretaria de la Conferencia Judicial, Leda. Mercedes Marrero de Bauermeister, como moderadora, presen-tará la agenda de los trabajos durante la Conferencia Judicial.
*6924. Los jueces, las juezas, los miembros de la Conferencia Judicial y los invitados e invitadas podrán participar en la discusión plenaria.
5. El tiempo concedido para los turnos durante la discu-sión plenaria estará limitado, conforme al número de par-ticipantes, para permitir la participación del mayor nú-mero posible de personas.
6. El Juez Presidente podrá declarar fuera de orden cualquier planteamiento que no sea pertinente al tema de la Conferencia Judicial.
7. Los comentarios y las sugerencias que se presenten durante las discusiones plenarias, serán objeto de ulterior estudio y análisis por el Secretariado de la Conferencia Judicial, la Oficina de Administración de los Tribunales y el Tribunal Supremo de Puerto Rico.
8. La Secretaria del Tribunal Supremo y el Alguacil del Tribunal Supremo, al igual que la Directora, el personal del Secretariado de la Conferencia Judicial y otro personal designado, asistirán al Tribunal, a la Secretaria de la Con-ferencia Judicial y a los miembros participantes de la Con-ferencia Judicial durante los preparativos y trabajos de es-tos días.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Hernández Denton no intervino.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo